Walker, J.
It is only where the evidence is in writing that the plaintiff can be ruled to join in the defendant’s demurrer to the evidence ; but where the evidence is verbal, as a condition to the plaintiff’s joining in demurrer, the defendant must admit the facts proven, as well as every material fact which the evidence conduces to prove. But the demurrer to evidence is to its competency, not to its sufficiency, and the only question which the judge is called on to decide, where the defendant demurs, is whether any competent evidence has been offered, or not; and if he holds that there is competent evidence, it being admitted to be true by the terms of the demurrer, he should instruct the jury to find accordingly. In Harwood v. Blythe, 32 Texas, 800, the court say, where there was competent evidence adduced in support of the allegations *454made in the petition it was error to sustain a demurrer to the evidence. And when the court below has erroneously sustained a demurrer to the evidence adduced by the plaintiff in support of his petition, and has thereupon rendered judgment in favor of the defendant, this court, in reversing the judgment on appeal, will proceed further and render such judgment for the plaintiff as should have been rendered by the court below. This doctrine proceeds upon the hypothesis that the defendant has waived his right to have a jury pass upon the evidence, by submitting the question to the court, whether there is any competent evidence or not, and, if so, confessing it.
Taking this as the rule, and applying it to the case at bar, inasmuch as we find not only competent evidence, but in our judgment quite sufficient evidence, to raise an implied assumpsit, we reverse the judgment of the District Court, and render a judgment in this court for sixty dollars, the price of one mule, five dollars, the price of the harness which were never returned, and also for the hire of one mule, as claimed in the petition; making a total of one hundred and fifty-five dollars, with interest from the date of filing the petition, September 13th, 1871.
Reversed and rendered.